Citation Nr: 1813628	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-27 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for degenerative arthritis of the left ankle.

2.  Entitlement to service connection for degenerative arthritis of the left ankle.

3.  Entitlement to service connection for multiple sclerosis (MS).

4.  Entitlement to service connection for degenerative arthritis of the right foot.

5.  Entitlement to service connection for degenerative arthritis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard with active duty for training (ACDUTRA) from July 1973 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned at a hearing in December 2017.  A transcript of that hearing is of record.  At the hearing, the appellant was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  Additional evidence was received in January 2018 and has been associated with the record.  38 U.S.C. § 7105(e) (2012).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issues of service connection for degenerative arthritis of the left ankle, service connection for MS, service connection for degenerative arthritis of the right foot, and service connection for degenerative arthritis if the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The appellant's claim for service connection for degenerative arthritis of the left ankle was finally denied by a February 1975 decision; the appellant did not appeal the decision and VA was not actually or constructively in receipt of new and material evidence within the one-year appeal period.

2.  Additional evidence received since the February 1975 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis of the left ankle, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1975 decision denying service connection for degenerative arthritis of the left ankle is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the appellant's claim for service connection for degenerative arthritis of the left ankle.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Any error in notice or assistance on the petition seeking to reopen a claim of service connection for degenerative arthritis of the left ankle is harmless given the favorable determination on that aspect of the claim.

A claim for service connection for degenerative arthritis of the left ankle was originally denied in a November 1974 rating decision on the basis that the evidence did not show that the appellant's degenerative arthritis of the left ankle aggravated beyond the normal progression during active duty.  The RO notified the appellant of its decision, and of his appellate rights.  Within a year of the decision, in January 1975, the appellant submitted a new claim for service connection for degenerative arthritis of the left ankle.  In a February 1975 letter, the RO continued the denial of service connection for degenerative arthritis of the left ankle and provided the appellant with his appellate rights.  The appellant did not appeal the decision, nor did VA actually or constructively receive any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the evidence received since the February 1975 rating decision includes a January 2018 nexus statement, where one of the appellant's treatment providers indicated that the appellant had a pre-existing left ankle injury which was further worsened into traumatic arthritis and degenerative joint disease by basic training.  This evidence was not before adjudicators when the appellant's claim was last denied in February 1975, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis of the left ankle, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim for service connection for degenerative arthritis of the left ankle is reopened; to this extent only the appeal is granted.

REMAND

With respect to the claims on appeal, the appellant indicated at his December 2017 Board hearing that he received VA treatment from 1976 to 2009.  The claims file contains VA treatment records from October 1976, June 1977, September 1984, records from 1996 to 1998, and records from 1999 to 2007.  The complete VA treatment records during this time period do not appear to have been requested.  All VA treatment records must be obtained, if still available.  

In addition, as the matters on appeal are being remanded, the appellant should be given the opportunity to identify any additional treatment providers that have treated the appellant for his left ankle, left foot, and right foot disabilities, as well as for his MS.   

Regarding the reopened claim for service connection for degenerative arthritis of the left ankle, the appellant has not been provided with a VA examination addressing the etiology of his condition.  The appellant contended at his December 2017 Board hearing that he suffered a left ankle injury prior to service which was aggravated during basic training.  In a September 2013 statement, the appellant also indicated that excessive marching and running caused his left ankle condition.  Service treatment records include an April 1973 enlistment Report of Medical Examination, which shows a normal clinical evaluation feet and lower extremities.  In July 1973, the appellant was placed on profile for recurrent left ankle pain.  In July and August 1973, during his third week of basic training, the appellant complained of pain in the left ankle.  It was noted that approximately two months ago, a trailer dropped on his foot and ankle.  He had trouble for two weeks, and then the pain subsided but he could not walk or run for long periods of time.  Examination revealed dorsiflexion of about 90 degrees bilaterally, some thickness of the left ankle, and pain on passive motion of the left ankle.  He was put in a cast which was removed about 10 days later.  X-rays of the left ankle revealed narrowing of the joint space with concavity at the dorsal surface of the talus with degenerative changes and an old chip fracture off the lateral aspect of the tibial articulating surface.  The appellant was diagnosed with degenerative arthritis of the left ankle secondary to old trauma.  August 1973 records also noted that the appellant had an inversion sprain and just had a cast removed.  A September 1973 Medical Board proceeding found the appellant medically fit for further military service, but recommended that he be separated from service.  It was found that the appellant's left ankle degenerative arthritis existed prior to service and was not aggravated by his service.  

For VA compensation purposes, a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease preexisted and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.306(b).  However, as noted, the appellant's service has only included ACDUTRA.  He has not served on active duty, and has not established any service-connected disability.  Thus, neither the presumption of soundness nor the presumption of aggravation is applicable to the appellant's case. See Paulson v. Brown, 7 Vet. App. 66, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Here, the service treatment records and the appellant's statements clearly reflect that he injured his ankle prior to his period of ACDUTRA.  Thus, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, the appellant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  Further, the applicable laws and regulations regarding Reserve and National Guard service permit service connection for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  See 38 U.S.C. § 101(22), (24); 38 C.F.R. § 3.6.  Although the appellant has not identified any specific injury that occurred during training the Board considers any alleged repeated strains on the ankle that occurred during training to be "injuries" for purposes of this claim.

In this case, the appellant submitted a January 2018 nexus statement, from one of his treatment providers, who indicated that the appellant had a pre-existing left ankle injury which was further worsened into traumatic arthritis and degenerative joint disease by basic training.  However, this opinion lacks a rationale, and therefore is not sufficient to base a grant of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Based on this evidence, the Board finds that the appellant should be provided with a VA examination to address the etiology of his degenerative arthritis of the left ankle.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Regarding the claim of service connection for MS, the appellant has also not been afforded a VA examination in conjunction with his claim.  VA treatment records from September 1996 note that the appellant was diagnosed with MS in 1986, by falling down and losing balance.  November 1997 VA treatment records note a 15 year history of MS.  During his December 2017 Board hearing, the appellant indicated he was first told he had MS in 1978 and that he was told that the muscles and tendons in the bottom of his ankle and foot were destroyed; therefore, he appears to be alleging that the exercise and training during ACDUTRA caused MS as well.  Service treatment records are silent for any complaints or treatment for MS symptoms, but on his August 1973 Medical Board Report of Medical History, the appellant indicated that he suffered from cramps in his legs.  Post-service treatment records also show that the appellant has been diagnosed with muscular dystrophy, and he was diagnosed with Charcot-Marie Tooth Syndrome in 1980.  The Board finds that, given the evidence and the complex nature of this disease, a VA examination is warranted in this case.  Id.    

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of the appellant's response, attempt to obtain all available VA treatment records from 1976 to 2009, if still available.  

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the appellant of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the appellant for an examination to determine the etiology of his degenerative arthritis of the left ankle.  The claims file, including a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any indicated tests and studies should be performed.

Based on an examination of the appellant and a review of the pertinent evidence of record, the examiner should provide the following opinion:

Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that degenerative arthritis of the left ankle was permanently aggravated beyond the normal course and scope of the disability by exercise and training performed during ACDUTRA from July 1973 to September 1973?  

A rationale must be provided for all opinions and conclusions rendered.  In particular, the appellant's service treatment records must be addressed.  The opinions provided should also address the particulars of this appellant's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim. 

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Also schedule the appellant for an examination to determine the etiology of his MS.  The claims file, including a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any indicated tests and studies should be performed.

Based on an examination of the appellant and a review of the pertinent evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's MS had onset during active service or was caused by exercise and training performed from July 1973 to August 1973?  

A rationale must be provided for all opinions and conclusions rendered.  In particular, the appellant's service treatment records must be addressed.  The opinions provided should also address the particulars of this appellant's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim. 

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the appellant's claims.  If any benefit sought on appeal remains denied, provide the appellant and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


